DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Application filed on November 24, 2020. Claims 1-17 are pending. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/24/20, 6/8/21, and 11/24/21 are being considered by the examiner.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1, 16 and 17, the primary reason for the allowance of the claims in this instance is the determination of the homogeneity of the data set by performing a trial of supervised clustering on the feature vector set by using the label set added to the multiple items of digital data and determining possibility of the clustering, in combination with all claimed limitations, which are not taught by the prior art. 

 a memory to store a data set including multiple items of digital data and a label set including multiple labels, each of the multiple labels being added to each of the multiple items of digital data [signal data model defines identified signal conditions that represent conditions occurring on industrial equipment- the identified signal conditions define mapping between specific feature vectors, specific clusters and specific classification labels, para 31; previously generated signal data models, para 32; signal data includes digital data sets, para 47; Fig 3, elements 300,205; main memory 706, Fig 7]; and 
	processing circuitry to generate a feature vector set by extracting a predetermined feature from each of the multiple items of digital data and generating feature vectors indicating the extracted features, the feature vector set including the feature vectors [feature identification aggregate one or more sets of new signal data into one or more feature vectors, para 32; patterns are identified from multiple signal data sets over a specific period of time, para 52; feature vectors represent an aggregated set of signal data sets over the time duration window, para 54, Fig 3, element 210; signal processing system 140, CPU , para 41; processor 704, Fig 7]. 

	Firooz furthermore teaches that the new signal data sets are assessed by the previously stored signal data model to determine specific conditions occurring on industrial equipment by reporting conditions based on labeled and unlabeled conditions based on whether the feature vectors mapped to classification labels or not [para 92, 97, Abstract]. However, the determination of a set of specific conditions based on the use of the signal data model is not ‘determining homogeneity of the data set by 

		The closest prior art Kojitani et al (US 2007/0265743), as disclosed by Applicant in IDS dated 6/8/2011, discloses: a discrimination function determination unit that determines whether or not a discrimination sample can be classified into a class as an acceptable product [one class discrimination, Abstract; Fig 17, step S3 and specification; para 21, 27] and also disclose instances of determining whether new data can be classified as abnormal data (two-class discrimination, para 17-18) which reads on the claimed determination of homogeneity of the data, however the one class discrimination does not teach that it is performed by a trial of supervised clustering, nor does it perform the discrimination function by using the label set added to the multiple items of digital data, as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art or art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ordowski et al (US 7,010,167) directed to: linear discriminant analysis pattern recognition;
Lamping (US 7,308,451) directed to: guided cluster based processing;
Nagano et al (US 2012/0330957) directed to: subjective hierarchical clustering of content triples;
Eads (US 2014/0337269) directed to: machine learning with homogeneous data sets; 
Dani et al (US 2016/0107765) directed to semi-supervised learning to detect anomalies by partitioning into homogeneous groups;
Bremer et al (US 2021/0374525) directed to processing od data records using feature vectors; 
Meron (US 2022/0004820) directed to: improving the accuracy of a classifier by correlation of features from a classification model.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/
/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167